Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9872647 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Chisholm on April 2, 2021.
The application has been amended as follows: 
5. (Currently amended) The computerized method of claim 1, wherein the determining that the patient has Alzheimer's disease or mild cognitive impairment comprises determining that the patient has Alzheimer's disease when macular sensitivity of the inner macula of the retina is reduced by at least 20% and the macular sensitivity of the superior portion of the retina is reduced by at least 10%.

Allowable Subject Matter
Claims 1-3, 5-9, 11-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “determining that the patient has Alzheimer's disease when macular sensitivity of the inner macula of the retina is reduced and the macular sensitivity of the superior portion of the retina is reduced”.
	Claims 2-3 and 5-8 depend on claim 1 and are allowed for at least the reason stated supra. 
Regarding claim 9, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “measuring the patient's retinal thickness at a plurality of points by optical coherence tomography and comparing the patient's retinal thickness at the plurality of points with that of the control subjects”.
	Claims 11-15 depend on claim 9 and are allowed for at least the reason stated supra. 
Regarding claim 16, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the determining comprises determining that the patient has indications of Alzheimer's disease or mild cognitive impairment when the retinal sensitivity data shows a reduction in sensitivity in the inner macula compared to the age and gender matched control subjects and the retinal thickness data shows a reduction in thickness of the inner macula compared to the age and gender matched control subjects”.
	Claims 17-19 and 20 depend on claim 16 and are allowed for at least the reason stated supra. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872